665 S.E.2d 737 (2008)
William R. BURNETTE and wife, Sandra H. Burnett, Gene A. Mozingo and wife, Sharon H. Mozingo, Thomas L. Dupree and wife, Margaret S. Dupree, Robert H. Pleasants and wife, Margaret J. Pleasants, Lawrence M. Pierce and wife, Rita L. Pierce, Kenneth S. Wadsworth and wife, Jean L. Wadsworth, Marvin D. Turner and wife, Anne S. Turner, Thomas W. Fleetwood and wife, Diane F. Fleetwood, John D. Booth and wife, Erlene S. Booth, and Robert T. Hinnant and wife, Sandra I. Hinnant
v.
CITY OF GOLDSBORO.
No. 73P08.
Supreme Court of North Carolina.
August 26, 2008.
James E. Eldridge, Wilmington, for William R. Burnette et al.
W. Harrell Everett, Jr., Goldsboro, Darrell K. Brown, for City of Goldsboro.

ORDER
Upon consideration of the petition filed on the 19th day of February 2008 by Petitioners in this matter for discretionary review of the *738 decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 26th day of August 2008."